DETAILED ACTION
Claims 1-9 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed PCT application US19/13406 filed 1/13/2019 is acknowledged and satisfied in full for all claims. 
Claim Objections
Claims 9 and dependents thereof are objected to because of the following informalities: 
Claims 1, 7, and 9 recites “each of the skill element” which should read, “each of the skill elements” (emphasis added).
Claims 1, 7, and 9 recites “tests of from different scenarios” which should read, “tests 
Claim 9 recites “respective subject area wherein each skill element” which should read, “respective subject area .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “determining Adaptive Information Potential (AIP) of each learner by performing a single action to adapt information in multiple contexts and scenarios after changing and modifying its corresponding restrictions such as "can perform" and "can't perform"”. Examples in the specification are detailed which recite the claim language verbatim, however a description of the single action that is performed to adapt information in multiple context and scenarios after changing and modifying its corresponding restriction is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid this limitation or descripting wherein the specification such a step is sufficiently described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 7, 9, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “generating a plurality of scenarios including series and logical chains of learning blocks fitting according to how the learner learns while checking 20cognigraphic profile of the learner in order to adapt to any change and redirect them to different levels or scenarios"”. Examples in the specification are detailed which recite the claim language verbatim, however a description of how these scenarios are generated according to how the learner learns and the stated adaptions is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid this limitation or descripting wherein the specification such a step is sufficiently described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 7 recite “determining Adaptive Information Potential (AIP) of each learner by performing a single action to adapt information in multiple contexts and scenarios after changing and modifying its corresponding restrictions such as "can perform" and "can't perform"”. It is currently unclear what noun is referred to by the word “its”. Accordingly, the examiner is unable to determine the meets and bounds of the claims. For the purposes of examination it is interpreted that the term its refers to one of the AIPs of a learner. Correction is required.
Claims 1 and 7 recite “each learner” without any recitation of a plurality of learners. It is currently unclear whether the claims is supposed to involve multiple learners. Accordingly, the examiner is unable to determine the meets and bounds of the claims. For the purposes of examination it is interpreted that one a single learner is requried. Correction is required












Claims 1, 7, and 9 recite the limitation “the steps" in line 1 (w.r.t. claim 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 7, recite the limitation “the ability to adequately".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 7, and 9 recite the limitation “the skill" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 7 
Claims 2 and 7, recite the limitation “the topic of study".  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the recitation of “a topic” be replaced with “a topic of study” in line 3.
Claim 4 and 7, recite the limitation “the respective skill level".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 and 7, recite the limitation “the final result ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites the limitation “the function" in the first clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, recites the limitation “the adaptive information potential" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 7, and 9 recites an abstract idea of teaching a learner which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method of teaching a learner wherein a teacher provides teaching to a student or group of students, said method comprising the steps of: 
forming a group including at least two subject area sections grouped by a topic and/or a theme and assigning a plurality of first identifiers Al, A2, A3, A4, ......An to each subject area section topically designed and established to 5separate specific concentrations and areas of study within the group as per the theme or the topic of study, and the function wherein the teacher divides a school curriculum into topics such as history, mathematics or the like; 
separating each of the at least two subject area sections into sub-levels that reflect a skill element such as specification and specialization of the respective subject area and assigning a plurality of second identifiers B1, B 2, 10B 3, B 4, ...... Bn to each skill element wherein each skill element represents the ability to adequately perform, execute, and apply a specific number of potentials that can be functionally, topically or thematically linked and grouped together wherein each subject, such as mathematics, is subdivided into subtopics such as addition or subtraction and each of these skill is further composed of base skills needed to master the subtopics (e.g., addition of whole numbers or addition of fractions, etc.); 
assigning a plurality of third identifiers Cl, C2, C 3, C 4, ...... Cn to 15each of the skill element wherein each of the third identifiers C1, C2, C 3, C 4, ...... Cn indicates at least one of the respective skill level, type, and category wherein the teacher assigns a difficulty level for each skill (e.g., multiplication is for third graders vs. addition for first graders); 
providing a list of criterial elements correlated to a list of skill demands, wherein each of the criterial elements is assigned a plurality of fourth identifiers D1, D2, D3, D4, .....Dn wherein the teacher assigns a passing criteria for each skill required to be learned for the curriculum; 
and 20determining Adaptive Information Potential (AIP) of each learner by performing a single action to adapt information in multiple contexts and scenarios after changing and modifying its corresponding restrictions such as "can perform" and "can't perform" wherein the teacher assesses the student’s ability to perform the base skills of each subtopic and assign the student a pass or fail for each base skill; 
generating a plurality of scenarios including series or logical chains of 25learning blocks fitting exactly according to how the learner learns while 20WO 2020/145993PCT/US2019/013406checking cognigraphic profile of the learner in order to adapt to any change and redirect the learner to different levels and scenarios ; and 
determining and tracking relationship and correlation between the plurality of the first identifiers Al, A2, A3, A4, ......An, the second identifiers 5B1, B 2, B 3, B 4, ...... Bn, the third Cl, C2, C 3, C 4, ...... Cn, and relate the final result to match with the plurality of fourth identifiers D1, D2, D3, D4, .....Dn if the skill is learned in response comprehensive questions and tests of from different scenarios and levels thereby evaluating whether the learner has successfully completed the scenarios and completed the training wherein the teacher keeps tracks of which base skills the user has mastered as compared to the base skill requirements via assessments and uses this information to determine whether the user has completed their curriculum training.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing and tracking the understanding of a student and providing customized educational materials, and (2) the mental process a clinician takes to assess and track the understanding of a student and provide customized educational materials. That is nothing, not even generic computer elements, is provided in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a teaching methodology to perform the claimed method steps. The teaching methodology does not even suggest the use of a computer in its implementation which would anyways be no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, there are no additional elements in the claim which impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The specification admits that all of the processes are performed mentally by a person without reciting any need for a computer or computer directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for a teacher teaching strategy, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 7, which has explicit, additional limitations when compared to claims 1 and 9, fails to recite even a generic computer  which if it were recited would be deemed conventional as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-6 and 8 simply further exemplify aspects of the abstract teaching method and mental processes performed therein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castelli (US Pub.2017/0116871 A1).
In re Claim 1, Castelli discloses: a method of teaching a learner (at least at Figure 1, 6, and ¶ [0027]-[0046] which in general describe a method of teaching a learner information from a wide range of topics using a variety of learning techniques. See also MPEP §2112, wherein by performing the same steps the reference thereby meets this limitation and 2111.02 wherein weight is not given to this limitation in the preamble), said method comprising the steps of: 
forming a group including at least two subject area sections grouped by 5a topic and/or a theme (at least at Figure 2 and ¶ [0019], wherein subjects associated with the teaching curriculum are stored within the teaching system database and each given a different identifier, such as mathematics, history, chemistry, geography, or the like); 
separating each of the at least two subject area sections into sub-levels wherein each of the sub-levels reflect a skill element such as specification and specialization of respective subject area wherein each skill element represents the ability to adequately perform, execute, and apply a specific number of 10potentials of the learner that can be functionally, topically or thematically linked and grouped together (at least at Figure 2, wherein within each subject are a list of skills, each skill having with it a list of subskill or potentials that are linked with the skill); 
providing a list of criterial elements correlated to a list of skill demands (at least at Figure 1 and 5, wherein each skill is associated with a particular skill initial difficulty from a-d as in [0031]-[0033], etc.); and 
20determining Adaptive Information Potential (AIP) of each learner by performing a single action to adapt information in multiple contexts and scenarios after changing and modifying its corresponding restrictions such as "can perform" and "can't perform" (at least at Figure 1, 6 and [0036]-[0050], wherein the system determine if the user passes a particular subskill at a particular difficulty level, and records this as passing or failing as in [0035], wherein based upon this result various tailored content is provided to the user as in Figure 6); 
generating a plurality of scenarios including series and logical chains of learning blocks fitting according to how the learner learns while checking 20cognigraphic profile of the learner in order to adapt to any change and redirect them to different levels or scenarios (at least at Figure 1, wherein based upon the user’s performance in [0032] a custom lesson path is created with subskills selected at appropriate difficulty levels. Wherein [0034]-[0050], if during the learning in Figure 6 the user struggles or finds content easy the content is adapted to different difficulty levels or instructional form (e.g., videos instead of worksheets in [0036], [0040]) accordingly); and 
determining if the learner learned the skill in response comprehensive questions and tests of from different scenarios and levels thereby evaluating whether the learner has successfully completed the scenarios and completed 25the training (at least at Figure 5, 6, [0027], [0036], and [0044] wherein the user’s skill level for each subskill is determined and tracked and subskills which they have passed the all the assessments on for various difficulty levels (and perhaps different modes of instruction in (750) in Figure 6) are thereby deemed completed. Wherein this is continued for each subskill in Figure 6 until the lesson plan is completed in [0044]).
In re Claim 2, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli further discloses: including the step of assigning a plurality of first identifiers Al, A2, A3, A4, ......An to each subject area section topically designed and established to separate specific concentrations and areas of study within the group as per the theme or the topic of study, and the function (at least at Figure 2 and ¶ [0019], wherein subjects associated with the teaching curriculum are 
In re Claim 3, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli further discloses: including the step of assigning a plurality of second identifiers B1, B 2, B 3, B 4, ...... Bn to each skill element (at least at Figure 2, wherein within each subject are a list of skills, each skill having with it a list of subskill or potentials that are linked with the skill).
In re Claim 4, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli further discloses: including the step of assigning a plurality of third identifiers Cl, C2, C 3, C 4, ...... Cn to each of the skill element wherein each of the third identifiers C1, C2, C 3, C 4, ...... Cn indicates at least one of the respective skill level, type, and category (at least at Figure 2, wherein each mathematics skill has a skill ID that starts with the letter M and has a unique coding. Also, see wherein each skill is associated with a difficulty independently or through its associated subskill in [0022]).
In re Claim 5, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli further discloses: including the step of providing list of criterial elements correlated to list of skill demands, wherein each of the criterial elements is assigned a plurality of fourth identifiers D1, D2, D3, D4, .....Dn (at least at Figure 1 and 5, wherein each skill is associated with a particular skill initial difficulty from a-d as in [0031]-[0033], etc.).
In re Claim 6, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli further discloses: determining and tracking relationship and correlation between the plurality of the first identifiers Al, A2, A3, A4, ......An, the second identifiers B1, B 2, B 3, B 4, ...... Bn, the third Cl, C2, C 3, C 4, ...... Cn, and relate the final result to match 25with the plurality of fourth identifiers D1, D2, D3, D4, .....Dn 
In re Claim 7, Castelli discloses: a method of teaching a learner (at least at Figure 1, 6, and ¶ [0027]-[0046] which in general describe a method of teaching a learner information from a wide range of topics using a variety of learning techniques), said method comprising the steps of: 
forming a group including at least two subject area sections grouped by a topic and/or a theme and assigning a plurality of first identifiers Al, A2, A3, A4, ......An to each subject area section topically designed and established to 5separate specific concentrations and areas of study within the group as per the theme or the topic of study, and the function (at least at Figure 2 and ¶ [0019], wherein subjects associated with the teaching curriculum are stored within the teaching system database and each given a different identifier, such as mathematics, history, chemistry, geography, or the like); 
separating each of the at least two subject area sections into sub-levels that reflect a skill element such as specification and specialization of the respective subject area and assigning a plurality of second identifiers B1, B 2, 10B 3, B 4, ...... Bn to each skill element wherein each skill element represents the ability to adequately perform, execute, and apply a specific number of potentials that can be functionally, topically or thematically linked and grouped together (at least at Figure 2, wherein within each subject are a list of skills, each skill having with it a list of subskill or potentials that are linked with the skill); 
assigning a plurality of third identifiers Cl, C2, C 3, C 4, ...... Cn to 15each of the skill element wherein each of the third identifiers C1, C2, C 3, C 4, ...... Cn indicates at least one of the respective skill level, type, and category (at least at Figure 2, wherein each mathematics skill has a skill ID that starts with the letter M and has a unique coding. Also, see wherein each skill is associated with a difficulty independently or through its associated subskill in [0022]); 
providing a list of criterial elements correlated to a list of skill demands, wherein each of the criterial elements is assigned a plurality of fourth identifiers D1, D2, D3, D4, .....Dn (at least at Figure 1 and 5, wherein each skill is associated with a particular skill initial difficulty from a-d as in [0031]-[0033], etc.); and 
20determining Adaptive Information Potential (AIP) of each learner by performing a single action to adapt information in multiple contexts and scenarios after changing and modifying its corresponding restrictions such as "can perform" and "can't perform" (at least at Figure 1, 6 and [0036]-[0050], wherein the system determine if the user passes a particular subskill at a particular difficulty level, and records this ; 
generating a plurality of scenarios including series or logical chains of 25learning blocks fitting exactly according to how the learner learns while20WO 2020/145993PCT/US2019/013406 checking cognigraphic profile of the learner in order to adapt to any change and redirect the learner to different levels and scenarios (at least at Figure 1, wherein based upon the user’s performance in [0032] a custom lesson path is created with subskills selected at appropriate difficulty levels. Wherein [0034]-[0050], if during the learning in Figure 6 the user struggles or finds content easy the content is adapted to different difficulty levels or instructional form (e.g., videos instead of worksheets in [0036], [0040]) accordingly); and 
determining and tracking relationship and correlation between the plurality of the first identifiers Al, A2, A3, A4, ......An, the second identifiers 5B1, B 2, B 3, B 4, ...... Bn, the third Cl, C2, C 3, C 4, ...... Cn, and relate the final result to match with the plurality of fourth identifiers D1, D2, D3, D4, .....Dn if the skill is learned in response comprehensive questions and tests of from different scenarios and levels thereby evaluating whether the learner has successfully completed the scenarios and completed the training (at least at Figure 5, 6, [0027], [0036], and [0044] wherein the user’s skill level for each subskill is determined and tracked and subskills which they have passed the all the assessments on for various difficulty levels (and perhaps different modes of instruction in (750) in Figure 6) are thereby deemed completed. Wherein this is continued for each subskill in Figure 6 until the lesson plan is completed in [0044]).
In re Claim 9, Castelli discloses: a method for teaching a person to learn various disciplines and to gain skills based on cross-disciplinary studies of cognitive science, learning 20theories, and pedagogies (at least at Figure 1, 6, and ¶ [0027]-[0046] which in general describe a method of teaching a learner information from a wide range of topics using a variety of cognitive learning techniques. See also MPEP §2112.02, wherein by performing the same steps the reference thereby meets this limitation and 2111.02 wherein weight is not given to this limitation in the preamble), said method comprising the steps of: 
forming a group including at least two subject area sections grouped by a topic and/or theme (at least at Figure 2 and ¶ [0019], wherein subjects associated with the teaching curriculum are stored within the teaching system database and each given a different identifier, such as mathematics, history, chemistry, geography, or the like); 
separating each of the at least two subject area sections into sub-levels that reflect a skill element such as specification and specialization of the 25respective subject area wherein each skill element (at least at Figure 2, wherein within each subject are a list of skills, each skill having with it a list of subskill or potentials that are linked with the skill); 
generating a plurality of scenarios including series or logical chains of learning blocks fitting according to how the person learns while checking cognigraphic profile of the person in order to adapt to any change to different level or scenario to allow to measure and quantify information and knowledge 5and define skills by breaking them into smaller quantifiable and measurable units thereby creating minimal units of skills, next-gen skills (at least at Figure 1, wherein based upon the user’s performance in [0032] a custom lesson path is created with subskills selected at appropriate difficulty levels. Wherein [0034]-[0050], if during the learning in Figure 6 the user struggles or finds content easy the content is adapted to different difficulty levels or instructional form (e.g., videos instead of worksheets in [0036], [0040]) accordingly. Wherein this is done for each subskill which is a minimal unit of the skills in Figure 3); and 
and determining if the skill is learned in response comprehensive questions and tests of from different scenarios and levels thereby evaluating whether the person who was exposed to information in multiple contexts and scenarios 10after changing and modifying its corresponding restrictions thereby allowing to train the person to learn new skills or improve existing ones by training the adaptive information potential of the person (at least at Figure 5, 6, [0027], [0036], and [0044] wherein the user’s skill level for each subskill is determined and tracked and subskills which they have passed the all the assessments on for various difficulty levels (and perhaps different modes of instruction in (750) in Figure 6) are thereby deemed completed. Wherein this is continued for each subskill in Figure 6 until the lesson plan is completed in [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Castelli as applied to claim 7 in view of Liang et al. (US Pub. 2009/0287619 A1). 
In re Claim 8, Castelli as applied to claim 1 discloses the claimed invention as shown above. Castelli is arguably silent on the subject matter areas including divisions which both relate to mathematics, but Liang et al. teaches: [a mathematics learning system, comprising] wherein the step of forming the group including at least two subject area sections grouped by a topic and/or theme is further defined by topic of Mathematics (at least at Figure 2, wherein mathematics hierarchy can be subdivided into much finer units, thereby enabling assessment of multiple mathematics subject areas. See also wherein the topic is not required in the independent claim and therefore this claim fails to receive patentable weight). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Castelli to further divide each subject into various subject headings, as taught by Liang et al. for the purpose of increase the amount of skill refinement and content coverage of the system for the benefit of enabling more refined skill targeting and increasing the pedagogic coverage of the system of a single subject.	
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the invention as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf